Citation Nr: 0814923	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than March 11, 2003, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1983 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In February 2008, in support of his claim, the veteran 
testified at a hearing at the Board's offices in Washington, 
DC, before the undersigned judge.  After the hearing, the 
veteran was given 30 days to submit additional supporting 
evidence.  However, to this date, VA has not received any 
additional evidence from him and, therefore, will go ahead 
and adjudicate his claim.  See 38 C.F.R. § 20.709 (2007).

Other records show the veteran also submitted a notice of 
disagreement (NOD) in response to the RO's July 2003 decision 
concerning the disability ratings assigned for his bilateral 
hearing loss and left hand disorder, as well as the RO's 
denial of his claim for service connection for residuals of a 
right hand injury.  But after the RO sent him a January 2005 
statement of the case (SOC) concerning these additional 
claims, he did not perfect his appeal by filing a 
timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2007).  So these other claims are not before the 
Board.

FINDING OF FACT

There is no indication the veteran filed either a formal or 
informal claim for service connection for tinnitus prior to 
March 11, 2003.

CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
March 11, 2003 for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.400 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) expanded VA's 
duties to notify and assist veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence, and must give him an opportunity to 
submit any relevant evidence in his personal possession.  
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this case is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  However, since the undersigned presiding judge 
permitted the veteran 30 days to submit additional pertinent 
VA medical evidence after his February 2008 Board hearing, 
including to show he filed an earlier informal claim for 
tinnitus, the Board will leave open the possibility that 
there are certain facts the veteran may be still disputing, 
thereby preventing judgment as a matter of law in this case.  
See Huston v. Principi, 17 Vet. App. 195 (2003) (indicating 
the VCAA requires that VA apprise the veteran that evidence 
of an earlier-filed claim is needed to substantiate a claim 
for an earlier effective date).

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
VCAA letters from the RO to the veteran dated in March 2006 
and December 2007, which were compliant with the recent case 
of Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The 
effective date claim at issue stems from an initial rating 
assignment granted for tinnitus in a June 2005 
rating decision.  In this regard, the Court has held that an 
appellant's filing of a NOD regarding an effective date, such 
as the case here, does not trigger additional section 5103(a) 
notice.  Indeed, the Court has determined that to hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) and 5103A and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Regardless, here, as 
already alluded to, the RO provided the veteran with 
sufficient VCAA notice pertaining to the effective date 
element of his claim in the March 2006 and December 2007 
letters.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, VCAA notice was provided 
after the initial unfavorable June 2005 AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that VA can provide any 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided the necessary additional VCAA 
notice pertaining to the effective date claim at issue in 
March 2006 and December 2007, but did not go back and 
readjudicate the claim by way of a subsequent SSOC.  So, in 
essence, based on the above caselaw, the timing defect in 
VCAA notice was not rectified.  Regardless, the Court also 
recently held that the failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the veteran did not submit any additional 
pertinent evidence in response to either of the above VCAA 
notice letters, including, as mentioned, following his 
hearing - although he had indicated he would.  Therefore, 
the absence of a subsequent SSOC after these notices is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 
21 Vet. App. at 173.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) is simply not warranted here.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and had him undergo several VA medical examinations.  
He has submitted some private medical evidence and hearing 
testimony.  And, again, he has not submitted any additional 
medical evidence despite the record remaining open 30 days 
after his hearing.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



Governing Laws and Regulations for Earlier Effective Dates

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  However, if a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).
 
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

Analysis

In the June 2005 rating decision at issue, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating for it retroactively effective from March 
11, 2003, the date the veteran filed his claim for an 
increased rating for his already service-connected hearing 
loss.  Although he did not formally file a claim for service 
connection for tinnitus, the RO liberally interpreted his 
March 11, 2003 increased-rating claim for his hearing loss as 
implicitly also raising the issue of his entitlement to 
service connection for tinnitus.  He responded by filing a 
NOD with the March 11, 2003 effective date assigned for his 
tinnitus.



During his February 2008 hearing, the veteran indicated that 
he believes he is entitled to an effective date back to 1987, 
since that was when he started experiencing tinnitus (ringing 
in his ears) and received the initial diagnosis of this 
condition.  And if he cannot get benefits back to 1987, then 
he wants his effective date back to November 2, 1989, based 
on the effective date assigned for the award of service 
connection for his right ear hearing loss (i.e., the date of 
receipt of his original claim of service connection for 
hearing loss).  See an October 2007 Statement of Accredited 
Representative (VA Form 646) and February 2008 
hearing testimony before the Board.

Initially, the Board emphasizes that the general default rule 
is that the effective date of an award of a claim is the date 
of receipt of the claim application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Here, the date entitlement arose (February 3, 2005 
- the date a VA audiology examination first revealed 
tinnitus) is later than the date of claim (March 11, 2003).  
Consequently, the effective date assigned by the RO should 
technically have been the date entitlement arose, February 3, 
2005, since this was the later date.  In sum, the RO's 
assignment of the March 11, 2003 effective date was rather 
generous to begin with.

In any event, as to an even earlier effective date than March 
11, 2003, there is no evidence that a claim specifically for 
service connection for tinnitus was received within one year 
after the veteran's separation from military service in 
January 1989, so the effective date obviously cannot be the 
day following his separation from service.  38 C.F.R. § 
3.400(b)(2).  In this regard, although he filed a claim for 
service connection for hearing loss in November 1989, within 
one year after separating from service, there was no mention 
or description of the symptoms of tinnitus in that November 
1989 claim for hearing loss.  In essence, there is neither a 
request for a determination of entitlement nor any intent to 
apply for VA benefits as to tinnitus at that time.  38 C.F.R. 
§ 3.155(a).  For purposes of determining the effective date, 
it is irrelevant that the later February 2005 VA audiology 
examiner indicated the veteran's tinnitus was of the same 
etiology as his hearing loss, in the absence of an earlier 
claim specifically for tinnitus.  The intention by the 
veteran to raise the issue of service connection for tinnitus 
is simply is not seen in the evidence of record within one 
year of service.

Further, there is no provision in the law for awarding an 
earlier effective date based on the veteran's assertion that 
his tinnitus condition existed since 1987 during the time of 
his military service.  Review of the claims file reveals no 
informal or formal claim for service connection for tinnitus 
from either the veteran or his representative between the 
time of his discharge from service in January 1989, 
but before the March 11, 2003 effective date now assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  In fact, the veteran's own statements, all 
VA medical evidence, and private medical evidence of record 
are likewise unremarkable for any complaints, symptoms, or 
diagnoses of tinnitus until a diagnosis was noted during the 
February 2005 VA audiology examination.  As mentioned, 
although the veteran indicated during his hearing that he was 
always under the impression that filing a claim for hearing 
loss was also tantamount to filing a claim for tinnitus, VA 
is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. 
at 356-57.

Therefore, the preponderance of the evidence is against an 
effective date earlier than March 11, 2003, for the award of 
service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

The claim for an effective date earlier than March 11, 2003, 
for the grant of service connection for tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


